Citation Nr: 0305357	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-04 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision issued by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2001, the 
Board remanded this matter to the RO for further development.  
The requested development is now complete and this matter is 
again before the Board for appellate review.

In April 2000 correspondence, the veteran withdrew his 
request for hearing and requested that his claim be sent to 
the Board for review.  See 38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran is service connected for asbestosis, which is 
evaluated as 60 percent disabling

3.  The veteran has not maintained employment since 1978.

4.  The veteran's service-connected disability, alone, is not 
sufficiently disabling as to preclude the veteran from 
securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployabliilty have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
laws, regulations, and evidence pertinent to his claim via 
the February 2000 Statement of the Case (SOC), the March 2001 
Board Remand, and the September 2002 Supplemental SOC (SSOC).  
He was notified by letter in April 2001 that VA would request 
evidence sufficiently identified by him from government 
agencies, employers, and all healthcare providers.  He was 
also notified that that while VA would aid him in obtaining 
evidence in support of his claim, submission of such evidence 
was ultimately his responsibility.  The Board finds that VA's 
duty to notify the claimant of the evidence necessary to 
substantiate his claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  The veteran was afforded a VA 
examination to determine his employability in May 2001.  See 
38 C.F.R. § 3.159(c)(4) (2002).  The resulting examination 
report has been obtained.  Additionally, the veteran's VA 
treatment records have been obtained and associated with his 
claims file.  The veteran has indicated that he last worked 
in the 1970's but that his employer is no longer alive.  
Therefore, the Board finds that seeking these employment 
records would be unproductive.  The veteran additionally 
indicated that he recently had sought employment from three 
employers.  The veteran was asked by the RO to supply the 
names and addresses of the companies in question in an April 
2001 letter.  The veteran did not supply the requested 
information.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  TDIU Claim

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
§ 3.340 (2002); see also Fluharty v. Derwinski, 2 Vet. App. 
409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 
165 (1991).

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies), 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2002).  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless, on an extra-schedular basis, upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2002).

The veteran is service-connected for asbestosis, which is 
evaluated as 60 percent disabling.  As such, the veteran 
meets the schedular requirement for a TDIU.  Next, the Board 
must determine if the evidence reveals that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  See 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).

Factual Background

In January 2000 correspondence, the veteran indicates that he 
had not worked since 1971 or 1972.  He also indicates that 
before that time he had worked for a County Supervisor who no 
longer worked at that place of employment.  He also indicates 
that he had tried to get employment from three places in the 
proceeding year.

His March 2000 substantive appeal reflects that the veteran 
indicated that the last work he did was in 1978 and there was 
not any way to verify it as the man for whom he worked was no 
longer alive.  The veteran also indicated that he is not able 
to work due to his lung condition.

A VA Discharge Summary reflects that the veteran received 
inpatient treatment from October 27, 2000, to November 17, 
2000.  The discharge summary reflects discharge diagnoses of 
weakness, chronic obstructive pulmonary disease (COPD), 
degenerative joint disease with neck pain, left shoulder 
pain, urinary tract infection, catheter drainage, and benign 
prostatic hypertrophy.  The VA in-patient progress notes 
reflect that the veteran' is in his 80s and, in connection 
with his treatment for COPD, that a home oxygen evaluation 
was ordered to determine if supplemental oxygen was needed.  
A November 2000 VA psychology consultation note reflects a 
diagnoses of "COPD on home oxygen".

The veteran was afforded a VA examination in May 2001.  The 
VA examination report reflects that a review of the veteran's 
treatment records revealed treatment for COPD but no mention 
was made of pulmonary asbestosis and that he had been 
diagnosed with other conditions such as essential 
hypertension, degenerative joint disease, and chronic renal 
failure.  The examination report reflects that a pulmonary 
function test revealed moderate restrictive disease and an 
October 2000 chest X-ray had shown the presence of COPD with 
pleural thickening without specific calcified plaques.  The 
VA examiner noted in the examination report that the veteran 
was unemployable, which was caused to significant extent from 
his lung disease, "probably from pulmonary asbestosis".  
The examiner further indicated, "However, this is solely not 
from pulmonary asbestosis as he has other medical conditions 
as mentioned which add to his unemployability."

Legal Analysis

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court of Appeals for Veterans Claims (Court), previously 
known as the Court of Veterans Appeals, defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).  However, his advancing age, any impairment 
caused by conditions that are not service connected, and his 
prior unemployability status must be disregarded when 
determining whether he currently is unemployable.  38 C.F.R. 
§ 4.16(a) (2002); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (where the Court noted additionally that 
"[t]he sole fact that a claimant is unemployed is not enough" 
to warrant a TDIU).

In the instant case, the evidence reveals that the veteran 
has not worked since 1978.  The evidence, as per the May 2001 
VA examination report, reflects that while the veteran's 
service-connected asbestosis contributes to his 
unemployability, his service-connected disability is not of 
such severity to account for his unemployability.  Moreover, 
while the evidence reveals that the veteran is in fact 
unemployable, it also reveals that other conditions for which 
he is not service-connected (such as COPD, essential 
hypertension and chronic renal failure) play a large role in 
his unemployability.  The Board cannot consider these 
conditions when determined if the veteran is "unemployable" 
for VA compensation purposes.  See 38 C.F.R. § 4.16(a) 
(2002); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Therefore, the Board finds that the veteran's 
service-connected disability, asbestosis, does not render it 
impossible for him to follow a substantially gainful 
occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2002).

The Board notes that the veteran, through is representative, 
asserts that the opinion expressed by the VA examiner in the 
May 2001 examination report is supportive of his TDIU claim 
and that his claim should therefore succeed.  The Board 
cannot agree with this assertion.  While the opinion may 
appear equivocal at first glance, a clear and careful reading 
of the May 2001 examination report reveals that the VA 
examiner specifically indicated that the veteran is 
unemployable.  The VA examiner went on the indicate that the 
veteran's unemployability was not solely from pulmonary 
asbestosis as he had other medical conditions which added to 
his unemployability.  The VA examiner further indicated that 
the veteran's unemployability was caused to a significant 
extent from his lung disease, probably from pulmonary 
asbestosis. The diagnosis portion of the May 2001 examination 
report also includes another lung disease, COPD.  The 
evidence of record, including the May 2001 examination 
report, indicates that all recent treatment received by the 
veteran for a lung condition was for his non-service-
connected COPD, not his service-connected asbestosis.  As 
such, the Board finds that while the veteran's service 
connection disability contributes to his unemployability, he 
is not unemployable due to his asbestosis alone.  
Additionally, the Board notes that while his service-
connected disability may interfere with his employability, 
this interference is reflected in his 60 percent disability 
rating.  See Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

In short, the Board concludes that the preponderance of the 
evidence is against his TDIU claim.  Since the preponderance 
of the evidence is against his claim, the benefit-of-the-
doubt rule does not apply.  See 38 C.F.R. § 4.3 (2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A TDIU is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

